DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
By way of this response, claims 1 and 13 have been amended, claims 8 has been cancelled without prejudice to their further prosecution and claims 21- 25 have been added. Claims 1-6, 12-16, and 19-25 are pending for consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 recite the limitation "water heater" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, these claims will be interpreted as depending upon claim 13 wherein the water heater was previously recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GIUDICI (WO 2018/020381 A1).
With regards to claim 1:
GIUDICI discloses (refer to Fig. 1 below) a valve assembly for detecting and mitigating a liquid leak comprising:
a valve (6, 71) having an open position (FIG.10) and a closed (FIG.11) position, the valve being configured to permit passage of liquid through a plumbing assembly when the valve is in the open position and restrict passage of the liquid through the plumbing assembly when the valve is in the closed position;
a valve stem (6) extending linearly from the valve (6, 71);
a trigger (8) configured to transition from a dry state to a hydrated state in response to interacting with the liquid (in chamber (5)), wherein the trigger includes an opening that receives a portion of the valve stem (6) and blocks movement of the valve such that the valve is maintained in the open position in the dry state, and a component of the trigger at least partially dissolves in response to interacting with the liquid; and
an actuating system (9) including a spring (9) substantially coiled around the valve stem (9), the actuating system being in mechanical communication with the valve and the trigger, wherein (i) in response to the component (8) of the trigger at least partially dissolving and the trigger transitioning to the hydrated state, the trigger structurally fails causing the trigger to unblock movement of the valve, and (ii) in response to the trigger unblocking movement of the valve, the spring (9) transitions from a compressed state to an elongated state, thereby causing the valve to move a linear distance to transition from the open position to the closed position.
With regards to claim 2:
GIUDICI discloses the valve assembly of Claim 1, wherein the valve (6, 71) comprises a gate valve.
With regards to claim 3:
GIUDICI discloses the valve assembly of Claim 1, wherein the valve (6, 71) comprises a needle valve (see FIG. 16).
With regards to claim 5:
 	GIUDICI discloses the valve assembly of Claim 1, wherein the spring (9) stores potential energy to transition the valve from the open position to the closed position.
With regards to claim 6:
GIUDICI discloses the valve assembly of Claim 1, wherein:
in the dry state the trigger (8) is configured to retain the spring (9) in the compressed state, and
in the hydrated state, the trigger (8) is configured to release the spring (9) such that the actuating system transitions the valve from the open position to the closed position.

[AltContent: arrow][AltContent: textbox (S)]
    PNG
    media_image1.png
    1145
    869
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 12:
GIUDICI discloses (refer to Fig. 1 above) the valve assembly of Claim 1, wherein the trigger (8) is a first trigger, the valve assembly being configured to at least partially receive the first trigger (8) and at least partially receive a second trigger (S) subsequent to the first trigger transitioning to the hydrated state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIUDICI as applied to claim 1 above, and further in view of Monk (US 2017/0121950).
With regards to claim 21:
GIUDICI discloses the valve assembly of Claim 1, wherein the component of the trigger (8) comprises a water soluble material.
GIUDICI does not disclose the component of the trigger comprises polyvinyl alcohol.
Monk discloses (see claim 2 of Monk) a water-soluble retention component is constructed of webs of water soluble polyvinyl alcohol and a water-soluble resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of GIUDICI to have the trigger component (8) constructed of webs of water soluble polyvinyl alcohol and a water soluble resin as taught by Monk to provide the same functional purpose of a water soluble retention component.
GIUDICI, as modified, discloses the valve assembly of claim 21.
With regards to claim 23:
GIUDICI, as modified, discloses the valve assembly of claim 1, wherein the component of the trigger (8) comprises a liquid soluble material selected from a group consisting of polyvinyl alcohol, calcium, salt, sugar, paper, and combinations thereof.
 	Claims 13-16, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almberg et al. (US 6,024,116) and in view of GIUDICI.
With regards to claim 13:
	Almberg et al. discloses (refer to Fig. 2 and 3 below) a water heater comprising:
 	an inlet pipe (12) for receiving a flow of water;
 	a valve assembly (10) in fluid communication with the inlet pipe, the valve assembly including:
 	a valve (36) having an open position and a closed position, the valve being configured to permit passage of water through the water heater when the valve is in the open position and restrict the passage of water through the water heater when the valve is in the closed position;
	a valve stem (56) extending linearly from the valve;
	a trigger (112) configured to block movement of the valve such that the valve is maintained in the open position in the dry state, 
 	an actuating system including a spring (102) substantially coiled around the valve stem, the actuating system being in mechanical communication with the valve and the trigger, and to unblock the movement of the valve and causing the valve to move from the open position to the closed position in the hydrate state.
	Almberg et al. does not disclose a trigger configured to transition from a dry state to a hydrated state in response to interacting with water, wherein the trigger includes an opening that receives a portion of the valve stem and blocks movement of the valve such that the valve is maintained in the open position in the dry state, and a component of the trigger at least partially dissolves in response to interacting with the liquid; and
 	an actuating system including a spring substantially coiled around the valve stem, the actuating system being in mechanical communication with the valve and the trigger, wherein (i) in response to the component of the trigger at least partially dissolving and the trigger transitioning to the hydrated state, the trigger structurally fails causing the trigger to unblock movement of the valve, and (ii) in response to the trigger unblocking movement of the valve, the spring transitions from a compressed state to an elongated state, thereby causing the valve to move a linear distance to transition from the open position to the closed position.
GIUDICI discloses (refer to Fig. 1 above) a valve assembly (1) for detecting and mitigating a liquid leak comprising:
a valve (6, 71) having an open position (FIG.10) and a closed (FIG.11) position, the valve being configured to permit passage of liquid through a plumbing assembly when the valve is in the open position and restrict passage of the liquid through the plumbing assembly when the valve is in the closed position;
a valve stem (6) extending linearly from the valve (6, 71);
a trigger (8) configured to transition from a dry state to a hydrated state in response to interacting with the liquid (in chamber (5)), wherein the trigger includes an opening that receives a portion of the valve stem (6) and blocks movement of the valve such that the valve is maintained in the open position in the dry state, and a component of the trigger at least partially dissolves in response to interacting with the liquid; and
an actuating system (9) including a spring (9) substantially coiled around the valve stem (9), the actuating system being in mechanical communication with the valve and the trigger, wherein (i) in response to the component (8) of the trigger at least partially dissolving and the trigger transitioning to the hydrated state, the trigger structurally fails causing the trigger to unblock movement of the valve, and (ii) in response to the trigger unblocking movement of the valve, the spring (9) transitions from a compressed state to an elongated state, thereby causing the valve to move a linear distance to transition from the open position to the closed position.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water heater of Almberg et al. to have the valve assembly design as disclosed by GIUDICI as an alternative design for the valve assembly (10) of Almberg et al. to provide the same functional result of closing the valve when the trigger is in contact with leak water without using electrical power such as in Almberg et al. system.
	Almberg et al., as modified, discloses the water heater of claim 13.
With regards to claim 14:
Almberg et al., as modified, discloses (refer to Fig. 1 above) the water heater of Claim 13, wherein the valve assembly (1) includes a body (2) having a cavity, the cavity (3) configured to intersect with the inlet pipe (12).
With regards to claim 15:
	Almberg et al., as modified, discloses (refer to Fig.1 above) the water heater of claim 13, wherein the valve assembly includes a seat configured to receive the valve when the valve transitions to the closed position.

    PNG
    media_image2.png
    1017
    908
    media_image2.png
    Greyscale

Fig. 2

    PNG
    media_image3.png
    1124
    794
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 16:
	Almberg et al., as modified, discloses (refer to Fig.1 above) the water heater of claim 13, wherein the actuating system and the trigger are disposed proximate to the inlet pipe.
With regards to claim 19:
	Almberg et al., as modified, discloses the water heater of Claim 13, wherein the flow of water through the inlet pipe is substantially unobstructed when the valve is in the open position.
With regards to claim 25:
	Almberg et al., as modified, discloses the water heater of Claim 13, wherein in the dry state the component of the trigger is configured to maintain a structural integrity of the trigger.
 	Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almberg et al. (US 6,024,116) and GIUDICI, as applied to claim 13, and further in view of Monk (US 2017/0121950).
With regards to claim 22:
Almberg et al., as modified, discloses the water heater of Claim 13, wherein the component of the trigger (8) comprises a water soluble material.
Almberg et al., as modified, does not disclose the component of the trigger comprises polyvinyl alcohol.
Monk discloses (see claim 2 of Monk) a water-soluble retention component is constructed of webs of water soluble polyvinyl alcohol and a water-soluble resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified valve assembly of Almberg et al. to have the trigger component (8) constructed of webs of water soluble polyvinyl alcohol and a water soluble resin as taught by Monk to provide the same functional purpose of a water soluble retention component.
Almberg et al., as further modified, discloses the water heater of claim 22.
With regards to claim 24:
Almberg et al., as further modified, discloses the water heater of claim 13, wherein the component of the trigger comprises a liquid soluble material selected from a group consisting of polyvinyl alcohol, calcium, salt, sugar, paper, and combinations thereof.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almberg et al. (US 6,024,116) and GIUDICI, as applied to claim 13, and further in view of  Akkala et al. (US 7,421,784).
With regards to claim 20:
Almberg et al., as modified, discloses the water heater of Claim 13 (see rejected claim 13 above).
Almberg et al., as modified, does not disclose a dry contact switch configured to move from an open state to a closed state, the closed state interrupting a supply of electrical power to the water heater.
Akkala et al. discloses (refer to Fig. 4 below) a water heater comprising a dry contact switch (86) configured to move from an open state to a closed state, the closed state interrupting a supply of electrical power to the water heater when leak water is detected by the trigger (sensor 80).

    PNG
    media_image4.png
    415
    586
    media_image4.png
    Greyscale

Fig. 4
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water heater of Almberg et al. to include a dry contact switch configured to move from an open state to a closed state, the closed state interrupting a supply of electrical power to the water heater as disclosed by Akkala et al. to prevent electrical shock to service personnel when leak occurs. 
Almberg et al., as further modified, discloses the water heater of Claim 20.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIUDICI as applied to claim 1 above, and further in view of Franklin (US 7,082,959).
With regards to claim 4:
GIUDICI discloses the valve assembly of Claim 1 (see rejected claim 1 above).
GIUDICI  does not disclose the valve includes a diaphragm valve.
Franklin discloses (refer to Fig. 5 below) a valve assembly for detecting and mitigating a liquid leak comprising:
a valve (60, 48) having an open position and a closed position, the valve being configured to permit passage of liquid through a plumbing assembly when the valve is in the open position and restrict passage of the liquid through the plumbing assembly when the valve is in the closed position; wherein the valve includes a diaphragm valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of GIUDICI to have the valve design as disclosed by Franklin wherein the valve is a diaphragm valve as an alternative design for the valve (6) of GIUDICI to provide better sealing of water from the water conduit to the chamber of the trigger component, thus prevent false activation of the trigger component.
GIUDICI, as modified, discloses the valve assembly of claim 4.

    PNG
    media_image5.png
    599
    700
    media_image5.png
    Greyscale

Fig. 5
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753